Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Seawright appeals the district court’s orders dismissing his civil complaint against M. Shanken Communications and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Seawright v. M. Shanken Comm., No. 1:14-cv-01326-JKB, 2014 WL 4258311 (D.Md. July 3, 2014 & filed Aug. 26, 2014; entered Aug. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the •decisional process.

AFFIRMED.